PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/231,370
Filing Date: 21 Dec 2018
Appellant(s): Stamatakis, Julien, G.



__________________
Duane S. Kobayashi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/07/2021 appealing from the Office Action mailed 10/19/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Salazar (US 2005/0054289) in view of in view of Schulze (US 2002/0173704).
As per claims 2 and 21, a device, comprising: a wireless communication subsystem that includes a wireless transceiver (Salazar, fig.3 13 is a transceiver and ¶[0013] “45 may be comprised of application-specific devices such as message processors, sensors” unit 45 itself is the housing) and a first controller (Salazar, fig.3 controller 25); and an extension subsystem connected to the wireless communication subsystem via a wired communication interface (Salazar, fig.3 45 with 25 create a the extension subsystem having a second controller (Salazar, fig.3 26 represents second controller), that communicates sensor data to the first controller via the wired communication interface for transmission by the wireless communication subsystem (Salazar, fig.3 23 wirelessly transmits signal see fig.1 also showing both wired and wireless connectivity), the sensor data generated by a set of one or more sensors supported by the extension subsystem (Salazar, fig.3 sensor data will go from 45 the sensors to 25 the controller to 26 second controller and back from 26 to 25 then to the wireless radio node, further the device can have wireless connectivity therefore can be installed a remote location).
Salazar does not clearly teach that the sensors and controller are in the same housing. 
	Schulze teaches, sensors and controller are in the same housing (Schulze, fig.1 sensor and microprocessor in the same housing). 
	At the time of the effective filing date of the current application it would have been obvious to one of ordinary skill in the art to modify Salazar with Schulze ability to have the sensors and the controller in the same housing. 
	The motivation would have been to save on parts. 

As per claims 3 and 13, Salazar in view of Schulze teaches, the device of claim 1, wherein the wireless transceiver communicates using the IEEE 802.15.4 protocol (Salazar, fig.3 ¶[0015] “An example of a general message in this communications and control protocol, based on the IEEE 802.11b standard”).

As per claims 4 and 15, Salazar in view of Schulze teaches, the device of claim 1, wherein the wired communication interface is a serial interface (Salazar, fig.1 wired connection showing serial interface).
As per claims 5 and 15, Salazar in view of Schulze teaches, the device of claim 4, wherein the wired communication interface is a Serial Peripheral Interface (SPI) (Salazar, fig.1 the wired interface is on the edge of the interface, see ¶[0013] ”two-way communication between the system and onboard and/or external devices with digital and/or analog signals for performing intercom/paging” ).

As per claim 6, Salazar in view of Schulze teaches, the device of claim 1, wherein the extension subsystem is an expansion module of the device (Salazar, fig.3 45 with 25 create a connection the wireless node unit 23, showing wired communication and a user able to expand by the user since there is external housing ).

As per claims 8-10, and 17-19 Salazar in view of Schulze teaches, the device of claim 1, wherein the set of one or more sensors includes an air quality sensor  and wherein the set of one or more sensors includes an environmental sensor and wherein the set of one or more sensors includes a sensor for utility consumption and wherein the set of one or more sensors includes a sensor for utility consumption  (Salazar, ¶[0013] “The plug-and-play modules 41 and 45 may be comprised of application-specific devices such as message processors, sensors” any type of sensor can be hooked up to this that was available at the time of the effective filing date).

As per claims 11-12, and 20 Salazar in view of Schulze teaches, the device of claim 1, wherein the sensor data is transmitted to a gateway device at a monitored location at which the device is installed ( Salazar, ¶[0013] “The plug-and-play modules 41 and 45” would receive information which would be the gateway device, and the location at where the device is the monitored location since there would be sensors. The system can communicate wirelessly therefore can be remote from a monitored location at which the device is installed).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Appellant’s arguments points C and D have convinced the Examiner that Salazar does not teach “third controller” in the way appellant means in light of the specification. While Salazar does teach a third controller the way the invention works and disclosed in claims 7 and 16 would not be an accurate rejection as pointed out by applicant. The invention viewed in light of the specification is a flexible sensor system where any sensor can be added as a plug and play and being able to be controlled from any of the control units without the need for further configuration or regard to which units the sensors are hooked up to. Therefore a third controller which has access to control any of the other sensors regardless of where it is plugged into is expressed in claims 7 and 16 however not in the independent claims which are far too general. Applicants arguments have convinced the Examiner, that even though there are more than two controller units in Salazar and in theory with internet or wireless communication they can communicate with one another they would not be viewed in light of the specification and why a third or fourth controlling unit is important. The points made by applicant how the systems can’t possibly be wired in the way that they are claimed in 7 and 16 and hence the rejection of these claims are withdrawn. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 7 and 16 as they are now objected to as having allowable subject matter as stated above. 
(2) Response to Argument
Appellant argues that:
A. Regarding claims 2-12 and 21, Appellant argues that the combination of Salazar and Schulze does not disclose an “extension subsystem having a second controller (Salazar, fig.3 26 represents second controller) that communicates sensor data to the first controller (Salazar, fig.26 26 has communication with 25 the first controller, and 26 has bi-directional communication and is a gateway to communicate the sensor data from sensor data 45)  via the wired communication interface for transmission by the wireless communication subsystem (Salazar, fig.3 23 represents wireless communication subsystem, and it is wired as can be seen to 25), the sensor data generated by a set of one or more sensors supported by the extension subsystem (Salazar, fig.3 sensor data comes from 45, and the extension subsystem 23 data is being communicated therefore supported). 
The examiner respectfully disagrees.
Fig.3 of Salazar is shown below. 26 interference module represents a second controller as the interface module has to have an inherent control to be able to transmit data. Since broadband signals go passed interface 26 as evidence by ¶[0031] “except that the interface 26 of the base station 13 may provide additional wired functions for interfacing to such transmission media as telephone lines, broadband and/or narrow band cables/fiber optics lines, alternating current power lines and other wired lines.”  there must inherently have control of the data and distribute the data. Second controller 26 communicates sensor data, hence the data can go from 45 sensor module to 26 to be able to transmit in other forms other than wireless via antenna 23. In other words, 26 interface module represents a second controller as it has to control the flow of data, therefore having a controller capability. 

    PNG
    media_image2.png
    723
    864
    media_image2.png
    Greyscale

Figure 3 of Salazar above shows first controller 25 and an interface module 26 that is interpreted by the Examiner as a controller, and inherently has to control the flow of data since it has to transmit data, hence having controller capabilities to be able to transmit the data. 
The second argument is that the Examiner equates separate and disparate elements of Salazar to Claim 2’s “extension subsystem”.
The examiner respectfully disagrees. 
The arrows shows “extension subsystem” as this is a generic term, meaning from 25 to 23 it is another subsystem or extension thereof, and further the secondary reference Schulze fig.1 sensor and microprocessor in the same housing).  
B. Appellants argue that claims 12-20, that combination of Salazar and Schulze does not disclose “initiating, by a first controller in an extension subsystem of a device, a transmission of sensor data from the extension subsystem to a wireless communication subsystem of the device via a wired communication interface that connects the extension subsystem to the wireless communication subsystem, wherein the sensor data is generated by a set of one or more sensors supported by the extension subsystem”.
The examiner respectfully disagrees. 
The secondary reference Schulze fig.1 sensor and microprocessor in the same housing, hence therefore fig.3 element 13 could would be all under the same housing, including the wireless elements of the system. And further all of the communications are shared with every element of 13 since there are two way arrows to every device. Further from elements 23 transmitting wirelessly and 26 transmitting with a wired connection but also from sensors 45. 

Points C. and D. of appellant are persuasive and thus, claims 7 and 16 are objected as reciting allowable subject matter. 

E. Claims 8 and 17 that there is no evidence of “an air quality sensor”. The examiner maintains this position that any type of sensor in the related art of monitoring an area such as a temperature sensor, humidity sensor or air quality sensor or an environmental parameter readily available and used in the art is capable of hooking up to Salazar’s system that was available at the time of the invention. An air quality system sensor falls within this category. An air quality sensor was a well-known sensor at the time the application was filed. Further in ¶[0185] of Salazar “concurrently link to a security agency's external monitoring sensors measuring certain environmental parameters of interest to said agencies.”  The sensors of Salazar can measure environmental parameters. And hence having the air quality sensor would be an intended used purpose and is not an inventive concept since at the time of filing air quality sensors were readily available and can also be considered an environmental parameter sensor since air quality is an environmental parameter. Furthermore as further proof that these type of sensors were available at the time of filing is Schulze ¶[0015] “The sensors can be any of a wide variety of physical and biosensors generally used to detect signals or variables from the (1) human body, (2) instruments, (3) equipment, (4) environment, etc. Sensors and instruments used in measuring clinically relevant data are of particular interest for use in this system. Such data include electrocardiogram, temperature, respiration, acceleration, audio, oximetry, blood glucose, body weight, capnogram, geographic position (GPS), blood pressure, keyboard, pipeline pressure, etc. The RTM can contain a variety of wireless communication protocols; e.g., CDMA, TDMA, GSM, Bluetooth, IEEE 802.11a, b, g, etc.” by measuring the environment could be an intended used as an air quality sensor.  Furthermore see MPEP 2114 (II) “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).” In this same manner the sensors in Salazar is used to measure the environment, as well as in Schulze and hence using them to measure an environment feature such as air quality is intended use of those particular sensor capabilities. 
F. Claims 9 and 18, that no evidence has been provided for “an air quality sensor”.  The examiner maintains this position that any type of sensor in the related art of monitoring an area such as a temperature sensor, humidity sensor or air quality sensor or an environmental parameter readily available and used in the art is capable of hooking up to Salazar’s system that was available at the time of the invention. An air quality system sensor falls within this category. An air quality sensor was a well-known sensor at the time the application was filed. Further in ¶[0185] of Salazar “concurrently link to a security agency's external monitoring sensors measuring certain environmental parameters of interest to said agencies.”  The sensors of Salazar can measure environmental parameters. And hence having the air quality sensor would be an intended used purpose and is not an inventive concept since at the time of filing air quality sensors were readily available and can also be considered an environmental parameter sensor since air quality is an environmental parameter. Furthermore as further proof that these type of sensors were available at the time of filing is Schulze ¶[0015] “The sensors can be any of a wide variety of physical and biosensors generally used to detect signals or variables from the (1) human body, (2) instruments, (3) equipment, (4) environment, etc. Sensors and instruments used in measuring clinically relevant data are of particular interest for use in this system. Such data include electrocardiogram, temperature, respiration, acceleration, audio, oximetry, blood glucose, body weight, capnogram, geographic position (GPS), blood pressure, keyboard, pipeline pressure, etc. The RTM can contain a variety of wireless communication protocols; e.g., CDMA, TDMA, GSM, Bluetooth, IEEE 802.11a, b, g, etc.” by measuring the environment could be an intended used as an air quality sensor.  Furthermore see MPEP 2114 (II) “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).” In this same manner the sensors in Salazar is used to measure the environment, as well as in Schulze and hence using them to measure an environment feature such as air quality is intended use of those particular sensor capabilities. 
G. Claims 10 and 19, that no evidence has been provided for “an air quality sensor”.  The examiner maintains this position that any type of sensor in the related art of monitoring an area such as a temperature sensor, humidity sensor or air quality sensor or an environmental parameter readily available and used in the art is capable of hooking up to Salazar’s system that was available at the time of the invention. An air quality system sensor falls within this category. An air quality sensor was a well-known sensor at the time the application was filed. Further in ¶[0185] of Salazar “concurrently link to a security agency's external monitoring sensors measuring certain environmental parameters of interest to said agencies.”  The sensors of Salazar can measure environmental parameters. And hence having the air quality sensor would be an intended used purpose and is not an inventive concept since at the time of filing air quality sensors were readily available and can also be considered an environmental parameter sensor since air quality is an environmental parameter. Furthermore as further proof that these type of sensors were available at the time of filing is Schulze ¶[0015] “The sensors can be any of a wide variety of physical and biosensors generally used to detect signals or variables from the (1) human body, (2) instruments, (3) equipment, (4) environment, etc. Sensors and instruments used in measuring clinically relevant data are of particular interest for use in this system. Such data include electrocardiogram, temperature, respiration, acceleration, audio, oximetry, blood glucose, body weight, capnogram, geographic position (GPS), blood pressure, keyboard, pipeline pressure, etc. The RTM can contain a variety of wireless communication protocols; e.g., CDMA, TDMA, GSM, Bluetooth, IEEE 802.11a, b, g, etc.” by measuring the environment could be an intended used as an air quality sensor.  Furthermore see MPEP 2114 (II) “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material". The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).” In this same manner the sensors in Salazar is used to measure the environment, as well as in Schulze and hence using them to measure an environment feature such as air quality is intended use of those particular sensor capabilities. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                            
                                                                                                                                                                            Conferees:
/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.